Citation Nr: 0528295	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  95-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for the postoperative 
residuals of a hysterectomy, currently evaluated as 50 
percent disabling, to include an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b), since November 
1, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel




INTRODUCTION

The veteran had active duty for training from October 1979 to 
March 1980, and active service from June 1980 to June 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO assigned a 50 percent disability evaluation for residuals 
of a hysterectomy (previously rated as a history of fibroid 
tumors), effective November 1, 1995.  The veteran also 
receives special monthly compensation based on the anatomical 
loss of a creative organ. 

The veteran's claim was previously before the Board in July 
1999, June 2003, and June 2004 at which times it was remanded 
for additional development.  In the June 2004 Board decision, 
the veteran's appeal of entitlement to a compensable 
evaluation for fibroid tumors prior to June 20, 1995, was 
granted and the veteran was awarded a 30 percent disability 
evaluation.  The issue as indicated on the title page is the 
sole issue remaining on appeal before the Board.  


FINDING OF FACT

The veteran has undergone a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy, and she already has received 
the temporary 100 percent rating for the three months 
immediately following the surgical procedure.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 50 percent 
for the postoperative residuals of a hysterectomy. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 4.116, Diagnostic Code 7617 
(2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  The regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

In the veteran's claim, VCAA notice was not provided before 
the RO decision that is the subject of this appeal. The 
original RO decision that is the subject of the appeal before 
the Board was entered in February 1997, prior to the 
enactment of the VCAA.  Obviously, VA could not have informed 
the veteran of law that did not yet exist.  However, 
subsequent to remand by the Board in July 2004, a VCAA letter 
was sent to the veteran providing proper VCAA notice and 
assistance.  The letter includes discussion of evidence in 
the veteran's possession. The veteran was also afforded VCAA 
notice in the June 2005 Supplemental Statement of the Case.  
In this regard, the Board is certain that adequate notice 
requirements of the VCAA have been provided in compliance 
with VA statutory obligations considered in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

Regarding the veteran's claim on appeal, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the law and regulations, the VCAA.  
The veteran's service medical records are of record, as are 
VA clinical records.  The veteran has also been afforded a VA 
medical examination in conjunction with her claim.  The Board 
has reviewed this evidence. With respect to providing 
assistance to the veteran it is also noted that she has been 
notified of the applicable laws and regulations which set 
forth the criteria for increased and extra-schedular ratings. 
The discussions in the rating decisions and Statements of the 
Cases have also informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
her representative for further argument, as the Board's 
consideration of the law and new regulations in the first 
instance does not prejudice her.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The veteran is currently in receipt of a 50 percent 
disability evaluation for the postoperative residuals of a 
hysterectomy, evaluated under 38 C.F.R. § 4.116, Diagnostic 
Code 7617.  Diagnostic Code 7617 provides a 100 percent 
rating for three months after the removal of the uterus and 
both ovaries. A 50 percent rating is warranted thereafter. 38 
C.F.R. § 4.116, Diagnostic Code 7617 (2005).

The veteran essentially asserts that her postoperative 
residuals of a hysterectomy are more disabling than the 
current disability evaluation indicates, and that an extra-
schedular evaluation should be considered.  

The record shows that in June 1995 the veteran underwent a 
total abdominal hysterectomy and bilateral salpingo-
oophorectomy.  She was assigned a 100 percent temporary 
rating from June 20, 1995 and then the maximum allowable 
rating of 50 percent subsequent to the three-month 100 
percent temporary total rating beginning November 1, 1995.  
It is noteworthy that a VA gynecological examination in 
December 2004 was absent for any sequelae.  The diagnosis 
indicated a history of TAH/BSO (total abdominal hysterectomy 
bilateral salpingo-oophorectomy) 1995, secondary to 
dysfunctional uterine bleeding, and a history of uterine 
fibroids resolved with the TAHBSO.  No associated pathology 
was reported.  Urinary incontinence with a history of bladder 
suspension was also diagnosed, however, service connection 
for this disorder has been previously denied and it is not an 
issue currently subject to this appeal.  

The veteran is currently in receipt of the maximum disability 
evaluation available for a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy under Diagnostic Code 7617. A 
rating in excess of 50 percent is not available under any 
other provision of the rating schedule that is relevant to 
the postoperative residuals of a hysterectomy.  In essence, 
the veteran currently has the highest possible schedular 
rating provided for a hysterectomy and removal of both 
ovaries, and where more than three months have elapsed since 
the surgical procedure. 38 C.F.R. § 4.116, Diagnostic Code 
7617. 

With respect to the veteran's assertion regarding 
compensation based an extra-scheduler basis pursuant to 38 
C.F.R. § 3.321(b)(1), it is important to note that there is 
no evidence that the veteran's status post hysterectomy with 
bilateral salpingo-oophorectomy alone has caused such marked 
interference with employment or necessitated frequent periods 
of hospitalization as to render impractical the application 
of the regular schedular standards. Information from medical 
data as late as 2002 shows that the veteran was not working.  
In the absence of marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim, and the reasonable doubt doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, an increased evaluation the postoperative 
residuals of a hysterectomy is not warranted.




ORDER

An increased rating for the postoperative residuals of a 
hysterectomy, currently evaluated as 50 percent disabling, to 
include an extra-schedular evaluation under the provisions of 
38 C.F.R. § 3.321(b), since November 1, 1995 is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


